Citation Nr: 0513547	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan
INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1953, from January 1955 to December 1963, and from May 
1964 to April 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO in Cleveland, 
Ohio which denied service connection for bladder cancer, 
status post surgery, claimed as secondary to herbicide 
exposure. A videoconference hearing was held before a 
veterans law judge in April 2003.

Jurisdiction over the claims folder has been transferred to 
the Huntington, West Virginia, RO.  The Board remanded this 
case to the RO for further development in October 2003.  That 
development having been completed the case is now again 
before the Board for further appellate consideration.  

As noted in the earlier Remand, the veteran has raised an 
issue relating to service connection for prostate cancer. As 
this issue is not currently in appellate status it is 
referred to the RO for appropriate action.


FINDING OF FACT

1. The veteran's bladder cancer was not shown during service 
or for several years after separation from service.

2. The veteran's bladder cancer is not a residual of his 
exposure to Agent Orange, or any other disease or injury 
during service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
nor may its incurrence during service be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

In letters dated in April 2001 and April 2004, the RO 
informed the veteran of the evidence needed to substantiate 
his claims, and of who was responsible for obtaining what 
evidence.  In addition, the notice letter of April 2001 in 
conjunction with the statement of the case and subsequent 
statement s of the case informed the veteran of the evidence 
needed to substantiate his current claim.  The April 2001 and 
April 2004 VCAA notices told the veteran of his 
responsibility for submitting evidence, and also informed him 
of the need to submit all such relevant evidence in his 
possession.

The initial VCAA notice of April 2001 was provided after the 
initial adjudication of the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should generally be provided prior to the 
initial denial of a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  However, the Court has also held 
that delayed notice is generally not prejudicial to a 
claimant, and that defective notice is cured, if the correct 
notice is ultimately given.  Mayfield v. Principi, No. 02-
1077 (U.S. Vet. App.  April 14, 2005); Pelegrini v. Principi, 
at 120, 122-24.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran has received two 
recent VA examination relating to his current claim and 
medical opinions relating to the relevant medical questions 
presented by the veterans current claim have rendered.

Because VA has complied with the VCAA notice requirements, 
has provided required examinations, and obtained all relevant 
and available records; there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's current claim. 38 U.S.C.A. § 5103A(a)(2). Since 
that is the case, the Board will now consider the veteran's 
current claim based on the evidence of record.

I.	Factual Basis  

The veteran's service medical records contain no findings or 
diagnosis indicative of cancer.  No pertinent abnormalities 
were reported on the veteran's January 1973 examination prior 
to service retirement.  

VA clinical records reveal that the veteran was seen in late 
1998 for treatment and evaluation of gross hematuria.  It was 
reported in December 1998 that an intravenous pyelogram 
revealed an apparent large tumor arising from the left 
bladder wall.  Later that month the veteran underwent a 
cystoscopy and transurethral bladder tumor resection for the 
removal of a papillary transitional cell carcinoma of the 
bladder, Grade II/III.  

In January 1999 a biopsy of the prostate revealed carcinoma.  
In April 1999 the veteran again underwent a transurethral 
bladder tumor resection and a third such procedure was 
performed in December 1999.  

VA and private clinical records reflect subsequent follow-up 
treatment and evaluation for bladder cancer.  After a VA 
examination conducted at Ohio State University in November 
2001, the examiner opined that the veteran's bladder cancer 
most likely had a local metastasis to the prostate.  He said 
that the chances of the veteran having a separate unrelated 
transitional cell cancer in the prostate were infinitesimal.  
The diagnoses were bladder carcinoma with metastasis to the 
prostate and benign prostatic hypertrophy per history and 
prostate specific antigen.  

During an April 2003 hearing before the undersigned via 
videoconference from the RO the veteran testified that he 
served in Vietnam as a medical corpsman.  He was diagnosed as 
having bladder cancer and prostate cancer in 1998.  He said 
that no one ever told him of any metastasis of his bladder 
cancer to any other area.  He believed that his bladder 
cancer and prostate cancer were unrelated to each other.  

After a VA examination conducted at Ohio State University in 
May 2004, the examiner opined that the veteran's bladder 
cancer did not represent a "metaphysis or [sic] prostate 
cancer."  The veteran was found to have transitional 
carcinoma that was specific to the bladder, and that there 
was no evidence or sequelae of prostate cancer.  The examiner 
also said that extensive literature searches failed to show 
any relationship between herbicide exposure and the 
development of bladder cancer.  


II.	Legal Analysis.  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2002).  Cancer of the bladder may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2003).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
(2004).  Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  
Service connection for residuals of Agent Orange exposure 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.

Service connection based on herbicide exposure may also be 
established with proof of actual direct causation. Brock v. 
Brown, 10 Vet. App. 155 (1999) (vacated on other grounds 12 
Fed. Appx. 916, 2000, U.S. App. LEXIS 31888 (2000)); see 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the service medical records reveal no findings 
indicative of bladder cancer. The first evidence of such a 
disorder dates from the early 1990s, about 30 years after the 
veteran's final separation from service.  Clearly, service 
connection for bladder cancer on a direct incurrence basis, 
or on a presumptive basis as present to a compensable degree 
within one year of service, is not warranted, nor is it 
contended otherwise.

The veteran has contended, however, that his bladder cancer 
is related to his exposure to herbicides during his military 
service in the Vietnam.  The veteran is presumed to have been 
exposed to herbicides while in Vietnam.  38 U.S.C.A. § 1116.  
However, bladder cancer is not one of the diseases listed in 
38 C.F.R. § 3.309(e) as presumptively attributable to 
herbicide exposure.  Service connection could, nonetheless, 
be established by competent evidence linking the bladder 
cancer to such exposure, or to another disease or injury in 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  
The record does not contain any competent medical evidence 
linking the veteran's bladder cancer to exposure to 
herbicides such as Agent Orange.  The only competent 
evidence, the opinion obtained on the VA examinations, is 
against the veteran's contention in this regard.  He has not 
submitted any other competent evidence of a relationship 
between his bladder cancer and herbicide exposure, or any 
other disease or injury in service. 

While bladder cancer is not among the diseases currently 
listed in the law as being presumptively associated with 
herbicide exposure, prostate cancer is listed.  38 C.F.R. 
§ 3.309(e).  There is no competent evidence that the bladder 
cancer is a metastases of prostate cancer.  The May 2004 
opinion was against such a connection.  

The veteran's representative has pointed to a comment on the 
November 2001 examination as supporting a conclusion that the 
bladder cancer was a metastasis of prostate cancer.  On that 
examination the examiner reported that there was less than a 
one percent chance that the bladder cancer was a metastasis 
of prostate cancer.  The representative argued that the less 
than one percent chance "left the door open" to the 
possibility that the bladder cancer was a metastasis of 
prostate cancer.  The examiner, clearly found that there was 
much less than a 50 percent chance of such a relationship.  
For VA purposes reasonable doubt arises, and is resolved in 
favor of a claimant, when the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A chance of 
less than one percent does not rise to this level.  Thus the 
Board cannot read the examiner's opinion as supporting a 
finding that the bladder cancer was a metastases of prostate 
cancer.

The medical record in this case, including two VA 
examinations with medical opinions, clearly shows that the 
veteran's bladder was the primary site for his cancer.  As 
opined by the examining physician at a 2001 VA examination 
the chances of the veteran having a separate unrelated 
transitional cell cancer in the prostate were 
"infinitesimal."

The veteran has also contended that he has bladder cancer as 
the result of exposure to kerosene during service.  He has 
not, however, presented any competent evidence supporting 
this theory.  There is no such evidence otherwise linking 
bladder cancer to a disease or injury in service.

In view of the above, the Board must conclude that the weight 
of the evidence is against service connection for bladder 
cancer.  38 U.S.C.A. § 5107(a) (West 2002).


ORDER

Service connection for bladder cancer, claimed as a residual 
of exposure to Agent Orange, is denied.  





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


